Citation Nr: 1408965	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than February 2, 1998 for the award of service connection for spondylolisthesis of the lumbar spine.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  In a June 1972 rating decision, the RO denied the Veteran's original claim for service connection for a back disorder.  The Veteran appealed this decision.

2.  A November 1972 Board decision denied the Veteran's appeal for entitlement to service connection for a back disorder.

3.  The Veteran submitted a claim in August 1973; he was notified in August 1973 that the November 1972 Board decision was final and he must submit new and material evidence to reopen his claim.

4.  The Veteran submitted an additional claim in February 1998, which was denied in an October 1998 rating decision.  The Veteran appealed this decision.  The Board denied the Veteran's appeal in a May 2000 decision; however, the Veteran appealed to the Court of Veterans Appeals (Court) and the May 2000 decision was vacated in July 2001.  The Board issued a decision in July 2002; which was again vacated by the Court in February 2003.

5.  The Veteran's claim for entitlement to service connection for a back disorder was granted in a January 2006 Board decision. 

6.  In a February 2006 rating decision, the RO granted service connection for spondylolisthesis of the lumbar spine, with an effective date of February 2, 1998, the date the Veteran's request to reopen the claim was received.

7.  The Veteran's claim was granted on the basis of two medical opinions received in March 2002 and March 2005; the basis of the grant was not the newly received service treatment evidence.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 2, 1998 for the award of service connection for spondylolisthesis of the lumbar spine are not met.  38 U.S.C.A. §§ 501a, 5110 (2002); 38 C.F.R. § 3.156 (2002-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The issue adjudicated in this decision stems from an appeal of the effective date assigned following an award of service connection.  Under these circumstances, VCAA notice is not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under these circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id. 

In that regard, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A review of the record indicates that the Appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  The Veteran was appropriately notified of the pertinent criteria regarding the issue of entitlement to an earlier effective date.  The Board notes that neither the Appellant nor his attorney has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Neither the Veteran nor his attorney has argued otherwise.  The Appellant's service treatment records are on file, as are all relevant post-service clinical records which the Appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  The Veteran has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.  Additionally, the Board finds that a VA medical examination is not necessary, given the nature of the issue being adjudicated.  38 C.F.R. § 3.159(c) (4) (2013). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Again, neither the Veteran nor his attorney has argued otherwise.

II.  Entitlement to an Effective Date Earlier than February 2, 1998 for the Award of Service Connection for Spondylolisthesis of the Lumbar Spine

The Veteran seeks an earlier effective date for the award of service connection for his service-connected spondylolisthesis of the lumbar spine.  He notes that following the final November 1972 Board decision denying his original claim of service connection for a back disability, VA received additional service treatment records relevant to the claim.  He argues pursuant to section 3.156(c), he is entitled to an effective date from the date of his original claim.

Applicable Law

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for an award of disability compensation based on a reopened claim received after a final disallowance shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F.3d 1333, 1337 (Fed. Cir. (2005).  

The wording of 38 C.F.R. § 3.156(c) was changed in 2006.  The Court has determined that the nature and extent of the change was substantial and weighed strongly against giving retroactive effect to the amended regulation.  See Cline v. Shinseki, 26 Vet. App. 18 (2012).  The Board will accordingly apply the earlier (2002-2006) version of the regulation, which is cited below.

Where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records that presumably have been misplaced and now have been located and forwarded to VA.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury on the basis of the new evidence from the service department must be adequately supported by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive rating will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2002-2006).

Facts

The Veteran filed his original claim for benefits for back pain in April 1972.  At the time, the Veteran also indicated that he was treated at William Beaumont General Hospital during service in October 1964.  In a June 1972 rating decision, the RO denied the Veteran's claim on the basis that his back disorder was a constitutional or developmental abnormality.  The Veteran submitted a timely appeal and the Board denied the Veteran's claim in a November 1972 decision.  

The Veteran submitted a statement in August 1973 indicating he would like to appeal his back claim and in August 1973, he was notified that he must submit new and material evidence to reopen his claim.  

The Veteran submitted a request to reopen his claim in February 1998, which was denied by the RO in October 1998 for failure to submit new and material evidence.  The Veteran submitted a timely appeal, and the Board denied his request to reopen the claim in a May 2000 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the May 2000 Board decision in July 2001.  

The Veteran submitted evidence in February 2001, consisting of records from William Beaumont General Hospital.  The records were date stamped February 2001 and July 2002.  The newly received records essentially document that the Veteran complained of right upper lumbar back pain, which started at the peri-umbilical area.  As a result of his symptoms, he was sent for observation of intrabdominal disease in October 1964.

The Board again denied the Veteran's request to reopen the claim in a July 2002 decision; the July 2002 decision was then vacated by the Court in February 2003.  The Board remanded the Veteran's appeal in June 2003 and in a January 2006 decision, the Board reopened the Veteran's claim and granted him entitlement to service connection for spondylolisthesis of the lumbar spine.  A February 2006 rating decision assigned an effective date of February 2, 1998, the receipt date of the request to reopen the Veteran's claim.

Analysis

In the present case, the Veteran separated from active duty in January 1967.  The Veteran first raised a service connection claim for a back disorder in April 1972.  That claim was denied in a June 1972 rating decision, which became final when the BVA denied the appeal in an unappealed November 1972 decision.  

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims.

Because the Veteran did not appeal the previous denial, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of the application to reopen the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).   The Board notes that the Veteran submitted a request to reopen his claim in February 1998.  As such, the effective date is the date of that claim.

Importantly, however, the Board notes that the Veteran and his Appellant assert that 38 C.F.R. § 3.156(c) is applicable, as it is asserted that service treatment records were received by the VA subsequent to the November 1972 Board decision.

The Board notes as a threshold matter that 38 C.F.R. § 3.156 states that a previous denial will be "reconsidered" when new evidence includes service records that were not previously considered by the VA.  However, retroactive evaluation is predicated on a circumstance in which service connection has been granted on the basis of new evidence from the service department.  See 38 C.F.R. § 3.156(c)(3).  In the present situation, the Board's eventual grant of service connection in January 2006 did not rely on service treatment records that were received after VA's initial denial in 1972.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

At the time of the November 1972 final Board decision, the evidence before the Board demonstrated a current back disability and documented in-service complaints and treatment of back pain in 1964.  However, a VA examiner in May 1972 determined that the Veteran had a defect of the pars interarticularis, which was a constitutional or developmental abnormality.  The missing element of service connection - a medical opinion that the Veteran's back disorder was aggravated by service - was not of record until March 2002 and March 2005. 

The Board decision in January 2006 cites two factors for granting service connection: the March 2002 letter indicating that the Veteran's spondylolisthesis was sustained either prior to or during service and the March 2005 VA examiner's opinion that the Veteran's spondylolisthesis was more likely than not exacerbated by his service.  The Board notes that both of these opinions discuss the Veteran's 1964 treatment while on active duty; however, importantly, treatment of a backache in October 1964 was already noted and of evidence as early as the May 1972 VA examination and original rating decision in June 1972.

In short, as the claim for service connection was granted without consideration of the missing service treatment records, the provisions of 38 C.F.R. § 3.156(c) do not apply.

The Board notes the Veteran's representative asserts that VA failed in its duty to assist by not obtaining the additional service treatment records in 1972, and that these records would have played a vital role in establishing that the Veteran's back disorder was aggravated by active service. 

The Veteran's representative also essentially asserts VA must re-adjudicate the April 1972 claim under 38 C.F.R. § 3.156(b) and (c) because of the RO's failure to obtain service treatment records identified by the Veteran at that time; thus, VA violated the duty to assist.  However, no provision of 38 C.F.R. § 3.156 permits negating the finality of a prior denial for a failure in the duty to assist.  Furthermore, the May 1972 VA examiner did, in fact, note that the Veteran was hospitalized at William Beaumont Hospital during service in October 1964 and even considering this evidence, the examiner still diagnosed the Veteran with a developmental disorder and the claim was denied.

In summary, there is no basis for assignment of an effective date earlier than February 2, 1998 based on the argument that VA breached the duty to assist.  Moreover, service connection for the Veteran's back disorder was not granted on the basis of the new evidence from the service department and 38 C.F.R. § 3.156(c) does not apply.  

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the June 1972 rating decision which denied service connection, or the November 1972 Board decision.  As no CUE has been alleged in the unappealed prior rating decision and Board decision, these decisions are final and the date of claim for the grant of service connection necessarily must be after the date of the last such decision, in November 1972.  See 38 C.F.R. §§ 3.105, 3.400.

The Board has also considered whether any evidence of record prior to February 2, 1998, could serve as an informal claim or a date entitlement arose, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  It is noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a back claim.  While the Board is cognizant and sympathetic to the Veteran's arguments that he suffered from symptomatology related to his back disorder prior to February 2, 1998, the presently assigned effective date of February 2, 1998 is appropriate, and there is no basis for an award of service connection prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to an effective date earlier than February 2, 1998 for the award of service connection for spondylolisthesis of the lumbar spine is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


